IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2016

        CHRISTOPHER CUNNINGHAM v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                     No. C-15-255        Donald H. Allen, Judge
                      ___________________________________

              No. W2016-00222-CCA-R3-PC – Filed November 30, 2016
                     ___________________________________


The petitioner, Christopher Cunningham, appeals the denial of his petition for post-
conviction relief. He argues the post-conviction court erred in finding he received
effective assistance of counsel at trial and on direct appeal. The petitioner also asserts his
convictions for aggravated robbery violate double jeopardy. Following our review of the
record, briefs, and applicable law, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and CAMILLE R. MCMULLEN, JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Christopher Cunningham.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jerry Woodall, District Attorney General; and Shaun A. Brown,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                              Factual and Procedural History

        In 2013, a Madison County jury convicted the petitioner of one count of
aggravated burglary and two counts of aggravated robbery. The trial court sentenced the
petitioner to an effective twenty-two-year sentence, imposing consecutive, eleven-year
sentences for the robbery convictions and a concurrent, five-year sentence for the
burglary conviction. On direct appeal, this Court affirmed the petitioner’s convictions
after reviewing the evidence presented at trial. State v. Christopher Lee Cunningham and
James Cleo Hardin, No. W2014-00230-CCA-R3-CD, 2015 WL 1396441 at *4 (Tenn.
Crim. App. Mar. 24, 2015). The Court summarized the facts at trial as follows:

              On January 12, 2013, Dr. Allyson Anyanwu and her contractor,
      Lorenzo Amador, were robbed at gunpoint inside her Jackson home. Dr.
      Anyanwu and her husband had recently purchased the house and begun
      doing minor renovations to it. The couple hired Mr. Amador and his team
      to help with the renovations. On the day of the incident, Dr. Anyanwu
      came over to the house to do some work while Mr. Amador and several
      other workers were at the house. By about 5:30 p.m., all of the workers had
      left the house except for Mr. Amador.

              Dr. Anyanwu was working in the kitchen when she turned to see Mr.
      Amador being led into the kitchen at gunpoint by two African American
      men. [According] to Dr. Anyanwu, both men had handguns and were
      wearing hooded sweatshirts with the hoods pulled up on their heads. She
      insisted that the gunmen’s faces were not covered, although Mr. Amador
      testified that the men were wearing masks and he could only see their eyes.
      Dr. Anyanwu recalled that Mr. Amador was very frightened when he
      entered the kitchen and had a hard time standing still as directed by the
      gunmen. The gunmen appeared agitated by his behavior and kept holding
      their guns to his head and saying, “I will kill you.” Because the gunmen
      “had their complete focus on Mr. Amador” at this time, Dr. Anyanwu was
      able to “take [her] time and look at each one of [the gunmen] and look at
      their guns.” She testified that her kitchen was well-lit during the robbery,
      and she was able to clearly see the gunmen’s faces. The darker-skinned
      gunman, later identified as Defendant Hardin, told Mr. Amador to give him
      his phone and wallet. After Mr. Amador complied, Defendant Hardin
      approached Dr. Anyanwu and said, “And what about you? What have you
      got?” He took her phone and put his gun inside of her shirt against her
      chest. He then ordered Dr. Anyanwu and Mr. Amador to kneel on the
      floor, and the two men left. On the way out of the house, Defendant Hardin
      took Dr. Anyanwu’s purse that was on the kitchen counter. In the purse,
      Dr. Anyanwu had another cell phone, her ID, keys, some personal items,
      and $160 to $200 cash.

            After the robbery, Dr. Anyanwu called the police from a neighbor’s
      house. The police responded to the scene and interviewed the victims.
      They searched for the two gunmen that evening but were unable to find
      them. A few days later, Mr. Amador recognized one of the gunmen
      walking down the street and called the police. The police detained [the
                                         -2-
       petitioner and Hardin], and Mr. Amador identified [the petitioner] as one of
       the gunmen. He was unable to say with certainty whether Defendant
       Hardin was the other gunman. Several days later, police compiled a
       photographic lineup that included a photograph depicting Defendant
       Hardin. Dr. Anyanwu identified Defendant Hardin from the lineup as one
       of the gunmen. At trial, Dr. Anyanwu identified both [the petitioner and
       Hardin] as the two gunmen who robbed her and Mr. Amador. She was
       confident in her identification, stating at trial, “There is like no doubt in my
       mind who these two people are.”

              Following deliberations, the jury convicted the [the petitioner and
       Hardin] as charged in the indictments of one count aggravated burglary and
       two counts aggravated robbery. At the November 18, 2013 sentencing
       hearing, the trial court sentenced the [petitioner and Hardin] to 11 years’
       confinement for each robbery count and five years’ confinement for
       aggravated burglary. The court ordered that the aggravated robbery
       sentences run consecutively to one another and the aggravated burglary
       sentence run concurrent with the aggravated robbery sentences for an
       effective sentence of 22 years’ confinement for [the petitioner and Hardin].

              [The petitioner] filed a motion for new trial or modification of
       sentence December 16, 2013, which was denied by the trial court on
       January 16, 2014. He filed a timely notice of appeal on February 6, 2014.

State v. Christopher Lee Cunningham and James Cleo Hardin, No. W2014-00230-CCA-
R3-CD, 2015 WL 1396441 at *1-2 (Tenn. Crim. App. Mar. 24, 2015).

        The petitioner was represented by the same attorney at trial and on appeal. On
direct appeal, the petitioner argued the evidence was insufficient to sustain his
convictions for aggravated burglary and aggravated robbery. The petitioner also argued
the trial court erred in imposing partial consecutive sentences. Id. at *2. This Court
affirmed the judgments of the trial court on March 24, 2015, and the Tennessee Supreme
Court denied review on July 20, 2015.

       On August 31, 2015, the petitioner filed a pro se petition for post-conviction relief
alleging ineffective assistance of counsel at trial and on appeal. Specifically, the
petitioner alleged counsel: (1) failed to adequately prepare for trial; (2) failed to
adequately inform the petitioner; (3) failed to properly pursue Michelle Douglas, a
potential alibi witness, for the defense; (4) failed to call petitioner’s mother, Tasha
Cunningham, as a character witness; (5) failed to investigate and present mitigating
evidence; and (6) failed to challenge the petitioner’s release eligibility classification as a
                                            -3-
Range I offender. Additionally, the petitioner alleged appellate counsel failed to
challenge his convictions for aggravated robbery as a violation of double jeopardy.1

                                 The Post-Conviction Hearing

        Both the petitioner and counsel testified at the post-conviction hearing. The
petitioner stated counsel did not discuss his case with him and that he did not understand
the evidence against him. The petitioner explained he also did not understand the
meaning of a guilty plea or the process of pleading guilty. The petitioner claimed if he
had completely understood the guilty plea process and offer, he may have made a
different decision. However, he stated he would not have pled guilty to something he did
not do.
        The petitioner also stated he did not testify at trial because he did not fully
understand his right. The petitioner remembered the trial court informing him of his right
to testify, but he could not recall whether he signed a waiver releasing his right. He
agreed, however, that if the record reflected that he signed a waiver, then the record
would be correct.

       The petitioner further stated that counsel failed to investigate and present
mitigating evidence regarding his good character at trial. Though the petitioner could not
recall what mitigating evidence he would have presented at trial, he stated counsel did not
discuss witnesses with him until it was too late. The petitioner testified he would have
called his family, specifically his mother, to testify that he was a good person. The

       1
           We note that the right to counsel in a post-conviction setting has been statutorily
granted to ensure “that a petitioner asserts all available grounds for relief and fully and fairly
litigates these grounds in a single post-conviction proceeding.” Leslie v. State, 36 S.W.3d 34, 38
(Tenn. 2000). When the post-conviction court appointed counsel for the petitioner, it ordered
counsel “to review the petition, consult with the petitioner, and investigate all possible
constitutional grounds for relief for the purpose of filing an amended petition, if necessary.” See
Tenn. Sup. Ct. R. 28, § 6(C)(2); see also Tenn. Code Ann. § 40–30–107(b)(2). The court further
ordered that “counsel shall file a notice stating that no amended petition will be filed” should
counsel make that determination. Id. Finally, the trial court ordered “counsel shall file the
certificate of counsel required in post-conviction cases.” Id. However, counsel failed to file an
amended petition, a notice stating that no amended petition would be filed, or a certificate of
counsel. Despite counsel’s failure to comply with the post-conviction court’s order and the rules
of our Supreme Court, a petitioner does not have a right to the effective assistance of counsel in
post-conviction proceedings. See Stokes v. State, 146 S.W.3d 56, 60 (Tenn. 2004); House v.
State, 911 S.W.2d 705, 712 (Tenn. 1995). Because the petitioner was afforded a full and fair
hearing, during which he was given the opportunity to be heard at a meaningful time and in a
meaningful manner, his due process rights were not infringed. See House, 911 S.W.2d at 711.

                                               -4-
petitioner acknowledged, however, that his character would not have been relevant at
trial, and those witnesses would not have been permitted to testify.

       The petitioner also discussed sentencing. He initially testified that he was
sentenced outside his range for the aggravated robbery convictions. However, he
ultimately acknowledged that as a Range I offender, the applicable range was eight to
twelve years and he received eleven-year sentences for each aggravated robbery
conviction. The petitioner then testified that his sentences for aggravated robbery should
have been imposed concurrently, rather than consecutively.

       Finally, the petitioner testified regarding his double jeopardy argument. He
claimed that for double jeopardy purposes, it is not the number of victims that matters,
but rather the number of thefts. He claimed he only committed one theft with multiple
victims and therefore, he could not be convicted of two counts of aggravated robbery.
Additionally, the petitioner explained he believed his protection against double jeopardy
was violated because his sentences for the aggravated robbery convictions were imposed
consecutively. The petitioner testified counsel was ineffective for not raising these issues
in his motion for new trial and on appeal.

       Counsel then testified regarding his representation of the petitioner. He stated he
met with the petitioner five times at the jail and every time his case was set in court.
Counsel provided the petitioner with discovery in his case, and he explained it to him.
Counsel stated there was no proof presented at trial or the sentencing hearing on behalf of
the petitioner or his co-defendant.

       Regarding witnesses, counsel testified that he discussed possible witnesses with
the petitioner, but there were no witnesses to the crimes other than the victims and the co-
defendant. Counsel could not remember whether he discussed character witnesses with
the petitioner. Though, he did state he would have explained to the petitioner that
character witnesses were unnecessary if the petitioner did not intend to testify. Counsel
recalled that the State filed for notice of alibi witness, but the petitioner never provided
him with a possible alibi or the name of any alibi witnesses.

        Counsel further testified that he explained the petitioner’s right to testify to him
prior to trial, discussing both the pros and cons with the petitioner. After the close of the
State’s proof, the petitioner made the decision not to testify and confirmed that decision
before the trial court. The petitioner also signed a waiver to that effect.

       Counsel testified regarding the plea deals offered to the petitioner and the
petitioner’s decisions regarding the same. He recalled the State offered the petitioner a
plea deal of eight years for aggravated robbery at eighty-five percent service. Counsel
                                            -5-
reviewed the original plea offer with the petitioner, twice at the jail and once in court.
Counsel explained to the petitioner that it was his decision whether or not to accept the
offer, and he could not force the petitioner to accept it. The petitioner ultimately did not
accept the offer, because he wanted a release eligibility of thirty percent and he believed
the State would not be able to establish his identity at trial. Counsel also recalled the
petitioner rejected a blind plea offer to two counts of simple robbery and one count of
aggravated burglary.

        Finally, counsel explained the appellate arguments he made on behalf of the
petitioner. He raised two issues on appeal: the sufficiency of the evidence and the
imposition of consecutive sentences for the aggravated robbery convictions. Counsel
acknowledged this Court affirmed the trial court’s judgment, finding the petitioner was
sentenced within his range and that consecutive sentencing was appropriate. Counsel
testified that he did not understand the petitioner’s double jeopardy argument. He
believed there were no grounds to raise a double jeopardy issue on appeal because, “there
were two different victims and property was taken from both victims.”

        At the conclusion of the post-conviction hearing, the post-conviction court
reserved ruling pending a review of the trial transcripts. On February 10, 2016, the post-
conviction court entered an order denying the petition for post-conviction relief and
finding that the petitioner received effective assistance of counsel. In an accompanying
letter the post-conviction court stated:

              After a careful review of all the evidence in this case, the Court finds
       that none of trial counsel’s actions or omissions were so serious as to fall
       below the objective standard of reasonableness under prevailing
       professional norms. The Court finds that [counsel’s] representation was
       appropriate and that he provided [the petitioner] with reasonably effective
       assistance. The Court further finds that petitioner has failed to show that
       there is a reasonable probability that, but for trial counsel’s performance,
       the result of the trial proceeding would have been different. Since the
       petitioner has failed to bear his burden of proof in this matter, his Petition
       will be denied.

The post-conviction court also noted in its order “[t]hat there are no other grounds shown
by the [p]etitioner upon which post-conviction relief can be granted.” This timely appeal
followed.
                                         Analysis

      On appeal, the petitioner generally alleges he received ineffective assistance of
counsel arguing counsel failed to “explain the nature and consequences of the criminal
                                            -6-
proceedings” and his right associated therewith. The petitioner also claims his dual
convictions for aggravated robbery violate double jeopardy. In response, the State argues
the petitioner received effective assistance of counsel and his convictions for aggravated
robbery do not violate double jeopardy. Following our review of the record, and briefs of
the parties, we affirm the judgments of the post-conviction court.

       Post-conviction relief “shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing
evidence. Tenn. Code Ann. § 40-30-110(f). “Evidence is clear and convincing when
there is no serious or substantial doubt about the correctness of the conclusions drawn
from the evidence.” Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (quoting
Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009)).

        When an evidentiary hearing is held in the post-conviction setting, the findings of
fact made by the post-conviction court are conclusive on appeal unless the evidence
preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). The
appellate court will not reweigh the evidence and will defer to the post-conviction court’s
findings when reviewing factual issues, such as the credibility of witnesses or the weight
of their testimony. Id. However, the appellate court will review a post-conviction court’s
application of law to the facts of the case de novo, with a presumption of correctness
given only to the post-conviction court’s findings of fact. See Fields v. State, 40 S.W.3d
450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999)

                        A.      Ineffective Assistance of Counsel

       The issue of ineffective assistance of counsel presents mixed questions of law and
fact. See Fields, 40 S.W.3d at 458; Burns, 6 S.W.3d at 461. This Court reviews
questions of ineffective assistance of counsel de novo, with a presumption of correctness
given only to the post-conviction court’s findings of fact. Id.

       Both the Sixth Amendment to the United States Constitution and Article I, section
9 of the Tennessee Constitution mandate that criminal defendants receive effective
assistance of counsel. Dwayne Williams v. State, No. W2014-02415-CCA-R3-PC, 2016
WL 409780 at *6 (Tenn. Crim. App. Feb. 3, 2016) (citing Cauthern v. State, 145 S.W.3d
571, 598 (Tenn. Crim. App. 2004)). To establish a claim of ineffective assistance of
counsel, the petitioner has the burden of showing both that trial counsel’s performance
was deficient, and the deficient performance prejudiced the outcome of the proceeding.
Strickland v. Washington, 466 U.S. 668, 687 (1984); accord State v. Taylor, 968 S.W.2d

                                           -7-
900, 905 (Tenn. Crim. App. 1997) (noting that the same standard for determining
ineffective assistance of counsel applied in federal cases also applies in Tennessee)).

        The Strickland standard is a two-prong test. First, the defendant must show trial
counsel’s performance was deficient. Strickland, 466 U.S. at 687. This requires showing
counsel made errors so serious that counsel was not functioning as the “counsel”
guaranteed to the defendant by the Sixth Amendment. Id. Second, the defendant must
show the deficient performance prejudiced his defense. Id. This requires showing that
counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable. Id.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). “Failure to
prove either deficiency or prejudice provides a sufficient basis to deny relief on the
ineffective assistance claim.” Goad, 938 S.W.2d at 370.

       On appeal, the petitioner has failed to present any evidence that counsel’s alleged
deficient performance prejudiced the outcome of the proceedings in any way. First, the
petitioner claims he did not understand his right to subpoena witnesses and did not
understand the evidence against him. However, the petitioner has failed to identify the
witnesses he would have subpoenaed or the testimony they would have provided that
would have impacted the outcome of the trial.

       In order “[t]o succeed on a claim of ineffective assistance of counsel for failure to
call a witness at trial, a post-conviction petitioner should present that witness at the post-
conviction hearing.” Pylant v. State, 263 S.W.3d 854, 869 (Tenn. 2008) (citing Black,
794 S.W.2d 752, 757 (Tenn. Crim. App. 1990)). “As a general rule, this is the only way
the petitioner can establish that . . . the failure to have a known witness present or call the
witness to the stand resulted in the denial of critical evidence which inured to the
prejudice of the petitioner.” Id. The petitioner has not met his burden.

      Counsel testified at the post-conviction hearing that the petitioner never discussed
any potential alibi or character witnesses with him prior to or at the time of trial. When
asked what witnesses he would have called at trial, the petitioner stated “I could have had
my family. My momma. People I’m around, you know, that was there when I was there.
Anybody. My witnesses.” And, when asked what testimony these witnesses would have
provided, the petitioner testified “Well, that I was with my - - I was with them or
whatever, how I am or what kind of person I am or anything, you know, to help me with
my defense.” The petitioner failed to provide specific witnesses or the specific testimony

                                             -8-
those witnesses would have provided. Also, he admitted that any testimony regarding his
character would not have been relevant at trial.

        The only witness the petitioner names specifically is “Ms. Douglas.” Counsel
testified he was never told about Ms. Douglas, and the petitioner failed to produce Ms.
Douglas at the hearing. The petitioner did not explain how Ms. Douglas’ testimony
would have changed the outcome of the proceedings. The petitioner, therefore, has failed
to show any deficient performance on the part of counsel regarding proposed mitigating
evidence or potential witnesses, including Ms. Douglas. This allegation is without merit.

        The petitioner also alleges counsel was ineffective in failing to discuss with him
the potential pros and cons of testifying in his own defense. However, counsel testified at
the post-conviction hearing that he discussed the pros and cons of testifying with the
petitioner, and the petitioner decided on his own not to testify. Furthermore, the
petitioner admitted at the post-conviction hearing that he confirmed his decision not to
testify with the trial court and signed a waiver of his right as well. The petitioner does
not claim his decision would have been different with a more complete explanation of his
right, nor does he present any evidence of the effect such a decision would have had on
the outcome of his trial. The petitioner has failed to present any evidence that the
outcome of the trial was prejudiced in any way by counsel’s alleged deficient
performance.

       Finally, the petitioner argues counsel failed to properly explain the plea offers he
received from the State. At the post-conviction hearing, however, the petitioner testified
that he would not have pled guilty to something he did not do and acknowledged he
believed he had a better chance at trial. Accordingly, there is no evidence that the
petitioner’s alleged lack of understanding about the plea offer prejudiced the outcome of
the proceedings.

       Although the petitioner alleged numerous deficiencies of counsel on appeal, he
failed to present any evidence as to how any of the alleged deficiencies prejudiced the
proceedings. This Court is not required to address the strength of the specific
deficiencies alleged, and we have sufficient grounds to deny the petitioner’s claim for
post-conviction relief without further analysis. Strickland, 466 U.S. at 697; see also
Goad, 938 S.W.2d at 370. Accordingly, the petitioner has failed to show that counsel’s
performance prejudiced the outcome of the proceedings as required by Strickland. Id.
The petitioner is not entitled to post-conviction relief for his claim of ineffective
assistance of counsel.

                                 B.     Double Jeopardy

                                           -9-
        Finally, the petitioner makes the bare allegation that his aggravated robbery
convictions violate double jeopardy and counsel’s failure to raise the alleged double
jeopardy violation in his motion for new trial and on appeal resulted in ineffective
assistance of counsel. However, the petitioner fails to make any legal argument or cite
any case law in support of his double jeopardy claims. The petitioner’s failure to
properly support his double jeopardy claims constitute a waiver of the same. See Tenn.
R. App. P. 27(a)(7); State v. Cauley Cross, No. M2009-01179-CCA-R3CD, 2011 WL
2085662, at *11 (Tenn. Crim. App. May 25, 2011); Jeffrey Myers v. State, No. M2004-
02411-CCAMR3PC, 2005 WL 1541870, at *3 (Tenn. Crim. App. June 29, 2005) (stating
“all Tennessee appellate courts require the appellant’s brief to contain an argument,
citations to authorities, and appropriate references to the record” and a “[f]ailure to
comply with these basic rules will ordinarily constitute a waiver of the issue”).

       However, despite the petitioner’s waiver, his double jeopardy issue is meritless as
this Court has previously found the proper unit of prosecution for robbery in Tennessee is
the number of takings or thefts, not the number of victims. State v. Franklin, 130 S.W.3d
789, 797 (Tenn. Crim. App. 2003). The record makes clear that the petitioner committed
two independent thefts of Dr. Anyanwu and Mr. Amador at gunpoint. Accordingly, the
petitioner’s convictions for aggravated robbery did not violate double jeopardy and the
petitioner cannot show counsel was ineffective in its handling of the alleged double
jeopardy claims. The petitioner is not entitled to any relief as to this issue.

                                    CONCLUSION

      Based on the foregoing authorities and reasoning the judgment of the post-
conviction court is affirmed.

                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                          - 10 -